32 F.3d 570
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Dawn BRADLEY, Plaintiff/Appellant,v.Richard M. DALEY, Defendant/Appellee.
No. 93-2385.
United States Court of Appeals, Seventh Circuit.
Submitted Aug. 9, 1994.*Decided Aug. 11, 1994.

Before POSNER, Chief Judge, and EASTERBROOK and KANNE, Circuit Judges.

ORDER

1
Dawn Bradley filed this suit against Richard M. Daley, the Mayor of Chicago, purporting to raise various constitutional claims.  The district court denied Bradley's petition to proceed in forma pauperis and dismissed her complaint as frivolous.  28 U.S.C. Sec. 1915(d).  Although Bradley's notice of appeal was filed more than 30 days from the district court's final order, the district court granted Bradley an extension of time to file the notice, and thus Bradley's appeal is timely.  See Fed.R.App.P. 4(a)(5).


2
We find that the district court did not abuse its discretion in dismissing the complaint.   See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  A complaint is frivolous if it "lacks an arguable basis either in law or in fact."   Neitzke v. Williams, 490 U.S. 319, 325 (1989).  "A finding of factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or wholly incredible."   Denton, 112 S.Ct. at 1733.  In this case, Bradley's complaint is wholly incomprehensible.  She seems to complain that she was denied equal protection because of certain information contained in the congressional record, that she is the subject of harassment, and that she was denied her due process rights.  However, she presents no facts or any coherent arguments.  Although she has attempted to clarify on appeal that she is complaining about the census report, she still provides no factual information to explain the basis of her complaint.  Because her complaint is frivolous, the judgment of the district court is


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).  No such statement having been filed, the appeal is submitted on the briefs and record